DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species: 
Species I: an embodiment wherein the safety level is determined based at least in part on whether the first and second vehicles include ABS brakes, and the versions of the ABS brakes (Specification, ¶ 56 and ¶ 67, 1.a.III. ABS).
Species II: An embodiment wherein the safety level is determined based on whether a road the first vehicle and the second vehicle are traveling on is wet (Specification, ¶ 67, 3.a. Rain), and the tire tread depth of tires on the first vehicle and the second vehicle (Specification, ¶ 67 1.b.II. Tread wear; ¶ 71).
Species III: An embodiment wherein the safety level is based at least in part on whether a road the first vehicle and the second vehicle are traveling on is a closed access road (Specification, ¶ 67, 2.d. Whether the road has Controlled access) and the speed limit of the road (Specification, ¶ 67, 2.e. Speed limit).
Species IV: An embodiment wherein the safety level is based at least in part on a driver attributes of a driver of the first vehicle and driver attributes of a driver of the second vehicle (Specification, ¶ 67, 7. Driver; ¶ 74; ¶ 79).
Species V: An embodiment wherein the safety level is based at least in part on the type of cargo being hauled by the first vehicle and the second vehicle (Specification, ¶ 67, 8. Cargo).


	The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species and each species present a unique and different way of determining a safety level of the vehicle. In addition, these species are not obvious variants of each other based on the current record.
	Species I has mutually exclusive characteristics from Species II-V because the ABS brakes and its version has no bearing in regards to whether the road is wet and the tire tread depth (Species II), whether a road is closed access and the speed limit (Species III), the driver attributes (Species IV), or the type of cargo (Species V).
Species II has mutually exclusive characteristics from Species I, III-V because whether the road is wet and the tire tread depth has no bearing in regards to the ABS brakes and its version (Species I), whether a road is closed access and the speed limit (Species III), the driver attributes (Species IV), or the type of cargo (Species V).
Species III has mutually exclusive characteristics from Species I, II, IV, and V because whether a road is closed access and the speed limit has no bearing in regards to the ABS brakes and its version (Species I), whether the road is wet and the tire tread depth (Species II), the driver attributes (Species IV), or the type of cargo (Species V).
Species IV has mutually exclusive characteristics from Species I-III, and V because the driver attributes have no bearing in regards to the ABS brakes and its version (Species I), whether the road is wet and the tire tread depth (Species II), whether a road is closed access and the speed limit (Species III), or the type of cargo (Species V).
Species V has mutually exclusive characteristics from Species I-IV because the type of cargo has no bearing in regards to the ABS brakes and its version (Species I), whether the road is wet and the tire tread depth (Species II), whether a road is closed access and the speed limit (Species III), or the driver attributes (Species IV).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In order to search each of the species, each would need its own different field of search, for example:
ABS brakes and its version: ABS, anti-lock brakes;
Whether the road is wet and the tire tread depth: slippery, wet, weather, tread depth, tire wear;
Whether a road is closed access and the speed limit: highway, freeway, speed limit;
Driver attributes: driver record, driver experience, drive time;
Type of cargo: hazmat, refrigerated, tanker.
In this regard, there is minimal search overlap between the field of search for the different species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669